Citation Nr: 1811964	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for right hand neuralgia.

4.  Entitlement to service connection for right foot or ankle disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

6.  Entitlement to an initial compensable rating for a history of ocular trauma to the right eye with ocular hypertension and dry eye syndrome (right eye disability).  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, as the Veteran currently has a diagnosis of an acquired psychiatric disorder other than PTSD.

Additional medical evidence was submitted into the record by the Veteran following the most recent readjudication of this appeal by the AOJ in the June 2016 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the AOJ.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C. § 7105(e) (2012).  Here, the Veteran's Substantive Appeal was submitted on February 2014, and the Veteran nor his representative has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.
In November 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.  Regarding the right eye disability issue, the Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

All of the service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal, the service-connected history of ocular trauma to the right eye with ocular hypertension and dry eye syndrome has been manifested by mild dry eye syndrome with visual acuity shown to be 20/40 or better without incapacitating episodes and without visual field defect.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a history of ocular trauma to the right eye with ocular hypertension and dry eye syndrome are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.79, Diagnostic Codes (DCs) 6099-6001 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently rated, by analogy, under 38 C.F.R. § 4.79, DC 6001 for his history of ocular trauma to the right eye with ocular hypertension and dry eye syndrome.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2017) (providing specific means of listing DC for unlisted disease or injury).  He seeks a higher initial disability rating.

The Veteran has been service-connected for a history of ocular trauma to the right eye with ocular hypertension and dry eye syndrome, with a zero percent rating assigned from the October 5, 2010, the effective date of service connection.  The Veteran's right eye disability has been rated by analogy under keratopathy, under DCs 6099-6001.  He seeks a compensable initial disability rating.

The Board notes that the rating schedule for rating disabilities of the eyes was revised and amended in December 2008, and the revised rating criteria (General Rating Formula) are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  In this case, the Veteran filed his claim for service connection for the left eye disability in June 2009.  As such, the amended version of the regulation is for application here.

Under the regulations which went into effect on December 10, 2008, an eye injury is to be evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  The General Rating Formula for DCs 6000 through 6009 provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum scheduler rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider."  Id. at Note 1.

Loss of vision may also be rated based on impairment of the field of vision pursuant to 38 C.F.R. § 4.79, DC 6080 (2017).  Visual field impairment is measured using 38 C.F.R. § 4.76a, Table III. 

Under 38 C.F.R. § 4.76a, Table III (2017), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows:  85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and, 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. 

Under DC 6080, a 10 percent rating is assigned for a unilateral scotoma: with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and, loss of temporal half of visual field unilaterally.  38 C.F.R. 
§ 4.79. 

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  38 C.F.R. 
§ 4.79.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79.  

Visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, DCs 6061-6066 (2017).

A 10 percent rating is warranted only when there is:  (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or, (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, DC 6066. 

A 20 percent rating is warranted when there is:  (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or, (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, DC 6066. 

A 30 percent rating is warranted:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and, (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2017).

A 40 percent rating is warranted:  (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or, (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6063, 6064, 6065, 6066 (2017). 

Subject to the provisions of 38 C.F.R. § 3.383(a) (2017), discussed further below, if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  See 38 C.F.R. § 4.75(c). 

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).  However, as discussed below, the record does not show that the Veteran's visual acuity is 20/200 or less, or that his peripheral visual fields are reduced to 20 degrees or less.

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of 38 C.F.R. § 4.25 (2017).  See 38 C.F.R. § 4.77(c).  Lastly, the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2017).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under DC 7800.

The Veteran was afforded a VA examination in May 2011 to address any service-related eye conditions.  The Veteran complained that now his eye watered all the time, and that it would at times become weak and begin to hurt.  The Veteran's other complaints included difficulty seeing at night when driving, with vision becoming blurry, and at times seeing spots.  He denied any treatment.  Ophthalmological tests at the examination revealed that the Veteran was farsighted (presbyopic) with astigmatism.  His uncorrected visual acuity in the right eye was 20/20-1 for far vision and 20/40 for near vision.  However, corrected visual acuity was 20/20 in the right eye for both near and far vision.  Tonometry revealed interocular pressure that was borderline high in each eye.  The VA examiner diagnosed ocular hypertension, dry eye syndrome, presbyopia with normal refractive error, history of ocular trauma to the right eye, and vision correctible to 20/20 bilaterally.  Incapacitating episodes were not documented at the examination.

The Veteran was afforded another VA eye examination in March 2016.  The VA examiner diagnosed the Veteran with dry eye syndrome of the bilateral lacrimal glands, bilateral ocular hypertension, and bilateral drusen of macula.  The Veteran reported being unable to see his phone and things up close.  He said it would be ok at first, but then things would get blurry.  He stated that "[s]ometimes eyes run water."  His visual acuity in the right eye was 20/40 or better for uncorrected distance, 20/40 or better for uncorrected near, 20/40 or better for corrected distance, and 20/40 or better for corrected near.  The Veteran did not have a visual field defect, a contraction of a visual field, a loss of a visual field, scotoma, or legal blindness based upon visual field loss.  Incapacitating episodes were not documented at the examination.  

The VA examiner found that the Veteran did not have ocular hypertension at the March 2016 examination, but did note that the Veteran had a current diagnosis at the 2011 VA examination.  The examiner stated that normal eye pressure ranges from 10-21 mm Hg., and ocular hypertension is an eye pressure of greater than 21 mm Hg.  The examiner found that the ocular hypertension was not incurred in or caused by service, as the Veteran did not have a current diagnosis at the examination.  However, the Board notes that the Veteran is already service-connected for ocular hypertension, as part of his right eye disability.

After reviewing the claims file, the March 2016 VA examiner determined that the Veteran's current dry eye syndrome was at least as likely as not (50 percent or greater probability) incurred in or caused by service.  The examiner reasoned that dry eye syndrome was a multifactorial disease with many causes.  The examiner found the Veteran's dry eye syndrome to be mild based upon the Veteran's symptoms, the examination findings, and the Veteran's vision (20/20 in each eye).  The impact of the dry eye syndrome on the Veteran's functioning, including the effect on his performance of work or work-like tasks was none.  

Regarding the Veteran's current diagnosis of macular drusen, the March 2016 VA examiner cited to the medical literature, which found, "Drusen occur naturally with age.  They are believed to be the result of the eye's failure to eliminate waste products in the cells of the eye."  See http://www.aao.org/eye-health/disease/drusen-causes.  The examiner stated that the appearance of the Veteran's drusen is what would be expected of a gentleman of the Veteran's age regardless of service.  Because they are a normal aging occurrence, the macular drusen are not incurred in or caused by service.  

Regarding the Veteran's current diagnosis of choroidal nevus of the right eye, the March 2016 VA examiner again cited to the medical literature, which stated "A choroidal nevus is a flat, benign pigmented area that appears in the back of the eye and is basically an eye freckle."  See http://www.ocularmelanoma.org/choroidalnevus.htm.  "Most nevi are present at birth or develop within the first two decades of life, but they can continue to develop into mid-life."  See http://www.aao.org/eye-health/diseases/nevus-cause.  The examiner determined that because choroidal nevi are freckles that are present at birth or in the first two decades of life, and because the appearance of the nevus is what would be expected of a person regardless of service, the Veteran's choroidal nevus was not incurred in or caused by service.  

Initially, the Board notes that the Veteran's correctible farsighted vision (presbyopia) with astigmatism, as refractive errors of the eye, is not considered a disability for VA purposes, and is therefore not a part of the service-connected right eye disability.  38 C.F.R. § 3.303(c) (2017).

Additionally, the March 2016 VA examiner found that the Veteran's macular drusen and choroidal nevus of the right eye were not due to the service-connected right eye disability.  There are no contrary medical opinions.  Thus, the Board cannot consider the symptoms attributable to these diagnoses in its discussion.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected right eye disability. 

As noted above, based on the rating criteria, an eye injury is to be evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  The General Rating Formula for DCs 6000 through 6009 provides for a compensable (10) percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

In this case, there is no evidence that the Veteran has ever had any incapacitating episodes, i.e., a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider, as a result of his right eye disability.  Indeed, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least one week during the past 12 months.  In addition, the Veteran has not reported experiencing any incapacitating episodes during a twelve month period requiring bed rest or treatment by a physician.  

Also, as noted above, the VA examinations found that the Veteran had no visual field defect.  Thus, the only means of rating the service-connected right eye disability is on the basis of impairment of the Veteran's visual acuity.  A review of the VA examinations reflects that, at his worst, the Veteran's uncorrected visual acuity for objects at a distance was at 20/40 in the right eye.  In discussing the available disability ratings regarding impairment of visual acuity, the Board is mindful that the visual acuity of the Veteran's nonservice-connected left eye is considered to be 20/40 for purposes of rating the visual impairment of the Veteran's service-connected right eye.  See 38 C.F.R. § 4.75(c).  Therefore, under the DCs relating to visual acuity, an initial compensable rating is not warranted.  Indeed, the Veteran's visual acuity in the right eye has always been shown to be 20/40 or better.  For purposes of evaluating the service-connected right eye, the non-service-connected left eye will be considered to be 20/40.  As such, a compensable, 10 percent, disability rating requires visual acuity in the service-connected eye of 20/50 or worse.  See 38 C.F.R. § 4.79, DC 6066.  Therefore, an initial compensable rating for impairment of visual acuity is not warranted.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as watery eyes, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected right eye disability at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

The claim of entitlement to an initial compensable rating for a history of ocular trauma to the right eye with ocular hypertension and dry eye syndrome is denied.  


REMAND

The Board previously remanded the service connection claims in November 2015 for, in pertinent part, VA medical opinions.  Upon remand, VA examinations and medical opinions were obtained in March 2016.  The Board finds the VA medical opinions to be inadequate.  Regarding the acquired psychiatric disorder claim, the VA examiner diagnosed the Veteran with adjustment disorder, but did not provide a nexus opinion regarding the etiology of this disorder.  Regarding the headaches, right ankle/foot, and sinusitis claims, the VA examiner provided conflicting opinions - providing both a negative nexus opinion and an opinion that she was unable to formulate a nexus.  The examiner did not provide any rationale for her speculation opinions, did not address the lay statements of continuity of symptomatology, and did not address the May 1982 in-service complaint of headaches or the August 1982 right ankle injury.  The examiner also diagnosed the Veteran with pes planus, but failed to provide a nexus opinion regarding this diagnosis.  The Veteran's private physician also recently diagnosed the Veteran with gout of the right ankle and right foot, but the examiner did not provide a nexus opinion regarding this diagnosis.  Regarding the right hand neuralgia, the examiner noted the in-service laceration and the post-service injury, but then provided a negative nexus opinion without explaining why the current diagnosis was not attributable to the in-service laceration.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that VA addendum medical opinions are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed headaches and sinusitis.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner. 

With respect to the Veteran's currently diagnosed sinusitis, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of a disease or injury incurred in or aggravated by service.

With respect to the Veteran's currently diagnosed muscle contraction headaches, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of a disease or injury incurred in or aggravated by service.

In so doing, the examiner must address the Veteran's self-reported history of headaches or sinusitis including in a September 2011 submitted notice of disagreement and a submitted September 2011 VA Form 9; a service record of treatment for complained-of headaches in May 1982; headache or sinusitis treatment as documented in private records, contained within the record, by T.B.D., M.D., between 1999 and 2001; and, records of head and neck CT scans at Southwest Alabama Medical Center in February 2009. 
The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

2.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed right hand neuralgia.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed right hand neuralgia is the result of a disease or injury incurred in or aggravated by service.

In so doing, the examiner must address the September 1982 in-service laceration to the right hand.

The rationale for the opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed gout of the right ankle and right foot, pes planus, probable distal tibial bone infarction, hallux valgus deformity, and foot arthropathy (subtalar osteoarthritis).  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner. 

For each current diagnosis, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of a disease or injury incurred in or aggravated by service.

In so doing, the examiner must address the August 1982 in-service right ankle injury, the April 2011 VA examination including the Veteran's self-report at that examination of an injury to the right ankle in service in 1982 when on a field trip, and the Veteran's self-report of subsequent treatment at Fort Knox.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Obtain a VA addendum medical opinion by a psychiatrist or psychologist to determine the etiology of the Veteran's currently diagnosed adjustment disorder.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed adjustment disorder is the result of a disease or injury incurred in or aggravated by service.

In so doing, the examiner should consider the Veteran's report to the prior VA examiner in May 2011 and his submitted statement in November 2011 of his witnessing while in service a fellow automobile passenger suffering severe burns while the Veteran was in service returning to base in Kentucky.
The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


